DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on October 14, 2019, is acknowledged. 
Claims 1-8, 12, 13, 16-18, 28-32, 34, and 35 are pending in the application.

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 12, 13, and 16-18, drawn to the technical feature of a first isolated mannanase variant and a composition thereof. 
Group II, claims 7 and 8, drawn to the technical feature of a second isolated mannanase variant. 
Group III, claims 28-32, drawn to the technical feature of an isolated polynucleotide encoding a mannanase variant, a nucleic acid construct, an expression vector, a host cell, and a method of producing a mannanase variant. 
Group IV, claim 34, drawn to the technical feature of a method of dishwashing.
Group V, claim 35, drawn to the technical feature of a method of laundering.

The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I and III-V lack unity of invention with the invention of Group II because the groups do not share the same or corresponding technical feature. For example, the mannanase variant of Group I and the mannanase variant of Group II each comprises different substitutions. 
The inventions of Groups I and III-V lack unity of invention because even though the inventions require the technical feature of an isolated mannanase variant of a parent 

Election of Species
If applicant elects the invention of Group I, III, IV, or V, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species of second substitution position. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of second substitution position are as follows: 
1, 2, 3, 4, 5, 6, 8, 11, 13, 14, 18, 30, 32, 33, 34, 35, 37, 41, 45, 47, 57, 59, 60, 63, 65, 70, 71, 74, 77, 78, 80, 82, 83, 93, 95, 97, 98, 100, 104, 108, 111, 114, 116, 118, 
Applicant is required, in reply to this action, to elect a single second substitution position to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 2, 6, 12, 13, 16-18, 28-32, 34, and 35.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a different amino acid substitution position and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature among the species is an isolated mannanase variant of a parent mannanase, wherein said variant comprises at least two substitutions, wherein (a) said first substitution is in an amino acid position selected supra), which discloses the mannanase of SEQ ID NO: 15, which has 77% sequence identity to SEQ ID NO: 2 of this application and has an amino acid difference at, for example, position 294 and an additional amino acid difference at, for example, position 3 relative to the amino acid sequence of SEQ ID NO: 2 of this application (see Appendix). 

If applicant elects the invention of Group II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species of substitutions. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of first substitution position are as follows: 
3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257, and 258; and
the species of second substitution position are as follows:
3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257, and 258.
Applicant is required, in reply to this action, to elect a first substitution position and a second substitution position (that is different from the first substitution position) to which the claims shall be restricted if no generic claim is finally held to be allowable. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 7 and 8.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each combination of first and second substitution positions is different and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature among the species is an isolated mannanase variant of a parent mannanase, wherein the variant comprises at least two substitutions in any two or more positions corresponding to positions selected from the group of 3, 37, 47, 77, 82, 83, 93, 98, 116, 135, 136, 241, 257, and 258, wherein numbering is according to SEQ ID NO: 2, said variant has mannanase activity and has at least 60%, e.g., at least 62%, at least 63%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99%, but less than 100% sequence identity to the mature polypeptide of SEQ ID supra), which discloses the mannanase of SEQ ID NO: 14, which has 77% sequence identity to SEQ ID NO: 2 of this application and has amino acid differences at, for example, positions 3 and 37 relative to the amino acid sequence of SEQ ID NO: 2 of this application (see Appendix). 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656 


APPENDIX

Score		Expect	Method				Identities	Positives	Gaps
484 bits(1246)	4e-176	Compositional matrix adjust.	230/298(77%)	261/298(87%)	0/298(0%)

Query  1    ANSGFYVSGTTLYDANGNPFVMRGINHGHAWYKDQATTAIEGIANTGANTVRIVLSDGGQ  60
            A++GFYV G TLYDANG PFVMRGINHGHAWYKD A+TAI  IA  GANT+RIVLSDGGQ
Sbjct  32   ASTGFYVDGNTLYDANGQPFVMRGINHGHAWYKDTASTAIPAIA EQGANTIRIVLSDGGQ  91

Query  61   WTKDDIHTVRNLISLAEDNHLVAVLEVHDATGYDSIASLNRAVDYWIEMRSALIGKEDTV  120
            W KDDI T+R +I LAE N +VAV+EVHDATG DS + LNRAVDYWIEM+ ALIGKEDTV
Sbjct  92   WEKDDIDTIREVIELAEQNKMVAVVEVHDATGRDSRSDLNRAVDYWIEMKDALIGKEDTV  151

Query  121  IINIANEWFGSWEGDAWADGYKQAIPRLRNAGLNHTLMVDAAGWGQFPQSIHDYGREVFN  180
            IINIANEW+GSW+G AWADGY   IP+LR+AGL HTLMVDAAGWGQ+PQSIHDYG++VFN
Sbjct  152  IINIANEWYGSWDGSAWADGYIDVIPKLRDAGLTHTLMVDAAGWGQYPQSIHDYGQDVFN  211

Query  181  ADPQRNTMFSIHMYEYAGGNASQVRTNIDRVLNQDLALVIGEFGHRHTNGDVDEATIMSY  240
            ADP +NTMFSIHMYEYAGG+A+ VR+NIDRV++QDLALVIGEFGHRHT+GDVDE TI+SY
Sbjct  212  ADPLKNTMFSIHMYEYAGGDANTVRSNIDRVIDQDLALVIGEFGHRHTDGDVDEDTILSY  271

Query  241  SEQRGVGWLAWSWKGNGPEWEYLDLSNDWAGNNLTAWGNTIVNGPYGLRETSRLSTVF  298
            SE+ G GWLAWSWKGN  EW+YLDLS DWAG +LT WGN IV+G  GL+ETS+ STVF
Sbjct  272  SEETGTGWLAWSWKGNSTEWDYLDLSEDWAGQHLTDWGNRIVHGADGLQETSKPSTVF  329